This was a suit brought by the Ranger Realty Company to foreclose a tax sale certificate issued by the City of New Smyrna to a corporation, The Covington Trust  Banking Company, as purchaser, whose name was given in the certificate as Covington Bank  Trust Company. The Covington Trust  Banking Company had assigned the certificate to Ranger Realty Company.
The court below held that where a tax certificate was purchased by a corporation, the misnomer of the corporation in the certificate was not a fatal defect, in view of Section 6047 C. G. L., 4116 R. G. S. That ruling must be affirmed on authority of what was recently decided by us in Sweet v. Ranger Realty Company, 108 Fla. 146 Sou. Rep. 199.
The case of Carr v. Kissimmee, 80 Fla. 756, 86 Sou. Rep. 699, holding that a court of equity may not order reformation of a tax certificate is still followed in this jurisdiction, but has no application to the case of a misnomer of a corporation as purchaser of a tax certificate, since no reformation of the certificate is essential under the statute, Section 6047 C. G. L., 4116 R. G. S., to enable the corporation to sue in its true name when proper allegations are made to show the fact of a misnomer in the instrument relied on as a basis for the suit.
Affirmed.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents. *Page 151